Judgment unanimously affirmed. Memorandum: County Court properly sentenced defendant as a second felony offender (see, CPL *872400.15 [3]; Penal Law § 70.04 [1] [b] [v]). The general unrestricted waiver by defendant of the right to appeal encompasses his challenge to the sentence as unduly harsh or severe (see, People v Hidalgo, 91 NY2d 733, 737; People v Weiss, 265 AD2d 921, lv denied 94 NY2d 868). By failing to move to withdraw the plea or vacate the judgment of conviction, defendant failed to preserve for our review his contention that the plea allocution was factually insufficient (see, People v Lopez, 71 NY2d 662, 665; People v Root, 267 AD2d 1103; People v King, 267 AD2d 1040, lv denied 94 NY2d 922). We have examined defendant’s remaining contentions and conclude that they are lacking in merit. (Appeal from Judgment of Monroe County Court, Bristol, J. — Reckless Endangerment, 1st Degree.) Present — Pine, J. P., Wisner, Hurlbutt and Kehoe, JJ.